DETAILED ACTION
This communication is in response to the amendment/remarks filed 27 April 2022.
Claims 1 and 2 have been amended. Claims 8-10 have been added.
Claims 1-10 are currently pending.  Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The affidavit under 37 CFR 1.132 filed 27 April 2022 is insufficient to overcome the rejection of claim 1 based upon unexpected results as set forth in the last Office action because the affidavit’s showing is insufficient. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP 716.02(e). The affidavit does not compare the claimed subject matter with the closest prior art. The affidavit mentions Istrati, Palmer, Kumar, Ramakrishnan, and Carty but does not discuss the limitations that these references teach (i.e., the software components). The only limitations discussed are hardware components found in well-known devices such as iPhones and iPads. The affidavit discusses the experiments carried out to determine the amount of RAM, GHz, etc, needed in the invention for it to work as needed. This only describes how the invention came to be (i.e., how the claim limitations were arrived at). Unexpected results are not discussed nor shown. Additionally, “poloxamers” is noted in the affidavit (see page 2), which has no association with the present invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness
The objections to the claims have been remedied and are withdrawn.
The rejection under 35 USC § 112 have been remedied and are withdrawn.
Regarding 35 USC § 101, Applicant’s remarks have been fully considered but are not persuasive. Applicant argues that the claims provide a solution to a technical problem (i.e., how to provide beauty consulting services to a variety of remote locations without moving the beauty consultations provider). This is not a problem that is inherently technical and necessarily has a technical solution. Additionally, the hardware and software utilized are conventional and well understood.
Regarding 35 USC § 101 and § 103, Applicant discusses the affidavit. The affidavit is addressed above. The affidavit does not provide evidence that the claimed invention provides unexpected results over the provided combination of references. Indeed, the affidavit does not provide any evidence of unexpected results; the affidavit merely discusses how the amount of RAM and GHz needed was determined (i.e., would an older model iPhone/iPad be enough or is a newer model needed?).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Claim 1 recites the concept of receiving an offer from a consumer, confirming the consumer’s identity, and linking the consumer to a beauty consultant which provides a response to the consumer;
consumer is enticed to change locations where they can communicate with the beauty consultant, the
consumer can receive beauty product information, consumer can elect to make a purchase, and the
purchase is carried out. This concept falls into the certain methods of organizing human activity
grouping of abstract ideas. The concept involves commercial interactions, sales behaviors, business
relations, and managing interactions between people. Thus the claims recite an abstract idea.
The dependent claims merely build onto this concept by registering the consumer and providing a system whereby the consumer can pay for the beauty consultant services.
The recitation of generic computer components does not necessarily preclude a claim from reciting an abstract idea. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a mobile device, a pad-tablet computer, a back-end system, DSN, infrastructure-as-a-service, and a “totem,” and includes no more than mere instructions to apply the exception using these generic computer components. A totem, given its broadest reasonable interpretation, could be a kiosk, a tablet, a mobile phone, etc. The pad-tablet computer, mobile device, back-end system, DSN, infrastructure-as-a-service, and “totem” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of elements wherein a mobile device communicates with a back-end system via network and wherein a “totem” communicates with a back-end system via a network does not impose any meaningful limits on practicing the abstract idea. This arrangement/combination of elements is not unconventional.
Dependent claims 8-10 further define what is included within the recited totem, mobile device, and pad-tablet computer. As shown in the rejection of claim 1 below, these details about the device exist in well-known devices like iPhones and iPads.
Significantly, Applicant indicates that “systems described herein can also be implemented using general-purpose computers” in [000201] of the specification as filed.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Official Notice in view of U.S. 2017/0024717 (“Istrati”), U.S. 2014/0074712 (“Palmer”), Nirmal Kumar, Exploring Deputy API Services, medium.com, October 19, 2018 (“Kumar”), Shriya Ramakrishnan, The Past, Present, and Future of WebRTC, agora.io, April 16, 2020 (“Ramakrishnan”), and David Carty, AWS IoT (Amazon Web Services internet of things), WhatIs.com, August 2016 (“Carty”).

Regarding Claim 1, Examiner takes OFFICIAL NOTICE that the iPhone 7 teaches/includes the following: a totem; wherein said totem comprises: a touch display; at least a 1.6 GHz totem central processing unit (CPU), wherein said totem CPU has: at least 2 GB of random access memory (RAM); and a totem frame; at least one totem speaker; and at least one totem high resolution video camera, wherein said resolution is at least 720 pixels running in a vertical line down a display area. Note that the added adjectives of “beauty consultant-consumer” describing totem does not add structure and is thus not given patentable weight.
Examiner takes OFFICIAL NOTICE that the iPhone 5 teaches/includes the following: a smart phone; wherein said smart phone comprises: a front phone camera; a rear phone camera; a phone 1.3 GHz CPU; said phone CPU has: at least 1 GB RAM, wherein said RAM comprises timing parameter specification LPDDR2-1066; and at least 16 GB of storage a phone display; at one least one phone having a Wi-Fi support system wherein said Wi-Fi support system comprises wireless router specifications 802.11 b/g/n; a phone G-sensor support system; a phone 3G enabled support system; a phone Bluetooth 4.0 support system; and at least one phone loud speaker.
Examiner takes OFFICIAL NOTICE that the iPad 4 (i.e., fourth generation iPad) teaches/includes the following: a pad-tablet computer; wherein said pad-tablet computer comprises: a high resolution pad-tablet computer front camera, wherein said resolution is at least 720 pixels running in a vertical line down a display area; a high resolution pad-tablet computer rear camera, wherein said resolution is at least 720 pixels running in a vertical line down a display area; a 1.3 GHz pad-tablet computer CPU; a pad-tablet computer touch screen data display; a pad-tablet computer loud speaker; a high resolution pad-tablet computer front camera, wherein said resolution is at least 720 pixels running in a vertical line down a display area; and a pad-tablet computer connectivity support system.
Examiner does not take Official Notice of the following limitations: an App Mobile customer interface tool; a Route 53 domain-name system (DNS) manager; a Cloudfront static resources cache; an API Gateway path mapper; an Elastic Beanstalk business logic software; a Bucket S3; an Amazon Web Services (AWS) Lambda microservices host; a Relational Database Service (RDS) database; a simple e-mail service (SES) mail servicer; a CMS web interface; at least one PayPal API payment processor; at least one PubNub API messaging service; at least one Deputy application programming interface (API) information collector; at least one Agora API WEB RTC (Web Real-Time Communication) service supplier; an AWS Internet-of-Things (IoT) totem contactor.
However, Istrati teaches an App Mobile customer interface tool (See ¶ 0037 and claim 1.); a Route 53 domain-name system (DNS) manager; a Cloudfront static resources cache; an API Gateway path mapper; an Elastic Beanstalk business logic software; a Bucket S3; an Amazon Web Services (AWS) Lambda microservices host; a Relational Database Service (RDS) database; a simple e-mail service (SES) mail servicer (See ¶ 0036.).
Further, Palmer teaches a CMS web interface (See ¶ 0094.); at least one PayPal API payment processor (See ¶ 0098.); at least one PubNub API messaging service (See ¶ 0109.).
Further, Kumar teaches at least one Deputy application programming interface (API) information collector (See page 1.).
Further, Ramakrishnan teaches at least one Agora API WEB RTC (Web Real-Time Communication) service supplier (See page 2.).
Further, Carty teaches an AWS Internet-of-Things (IoT) totem contactor (See page 1.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Official Notice, Istrati, Palmer, Kumar, Ramakrishnan, and Carty. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688